Citation Nr: 0723047	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-11 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to direct service connection 
for a heart condition.

2.  Entitlement to secondary service connection for a heart 
condition, to include aggravation of a heart condition, by 
either service-connected diabetes or by dioxin exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the issues on appeal.  The 
Board notes that it appears that the RO reopened and denied 
the claim for direct service connection for a heart condition 
and that the RO considered and denied the claim for secondary 
service connection for a heart condition.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issues adjudicated by this decision 
have been completed.

2.  Direct service connection and presumptive service 
connection for a chronic disease were previously denied for a 
heart condition by a July 1998 rating decision. The veteran 
filed a timely notice of disagreement but withdrew his appeal 
after a statement of the case was issued to him.

3.  The evidence received since the July 1998 denial does not 
raise a reasonable possibility of substantiating the claim.

4.  The veteran's heart condition is not proximately due to 
or the result of dioxin exposure or service-connected 
diabetes, nor has his heart condition increased in severity 
proximately due to or the result of dioxin exposure or 
service-connected diabetes.




CONCLUSIONS OF LAW

1.  New and material evidence not having been received to 
reopen the finally denied claim of entitlement to direct and 
chronic disease presumptive service connection for a heart 
condition, the claim remains denied.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  A heart condition was not incurred secondary to dioxin 
exposure or service-connected diabetes, nor has a heart 
condition been aggravated by dioxin exposure or service-
connected diabetes.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the veteran was sent 
pre-adjudication notice regarding this claim by a September 
2003 letter.  This letter informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  The Board notes that the final July 1998 
denial of service connection for a heart condition was based 
on the lack of evidence of a link between that condition and 
service.  The September 2003 letter also advised the veteran 
of the need to submit new and material evidence regarding the 
finally denied service connection claim, explained what new 
and material evidence is, and indicated that the veteran must 
submit evidence showing a relationship between his heart 
condition and service.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006), which established requirements with respect to the 
content of the notice necessary for those cases involving the 
reopening of previously denied claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, as noted above, the veteran was 
provided with notice of what types of information and 
evidence were needed to substantiate his claim, but he was 
not provided with notice of the types of evidence necessary 
to establish an effective date or rating for the disability 
on appeal.  Having identified this inadequacy in the VCAA 
notice given to the veteran, the Board initially presumes 
this error to have been prejudicial to the veteran.  See 
Sanders v. Nicholson, (No. 06-7001) (Fed. Cir. May 16, 2007) 
(requiring VA to presume errors in VCAA notice to be 
prejudicial to appellant, and shifting burden to VA to 
demonstrate error was not prejudicial).  The Board finds, 
however, that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to secondary service connection for a heart 
condition, and that no new and material evidence has been 
submitted to reopen the finally denied claim for direct and 
presumptive chronic disease service connection, any questions 
as to the disability rating or effective date to be assigned 
are rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and all 
available service records have been obtained.  The veteran 
has been afforded appropriate VA examination.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Legal Criteria, New and Material Evidence to Reopen Claim for 
Direct/Presumptive Chronic Disease Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic diseases, such as cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  However, despite 
the finality of a prior decision, a claim will be reopened 
and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

For claims filed on or after August 29, 2001, such as the 
veteran's, 38 C.F.R. § 3.156(a) provides that a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).

In this case, the record reflects that the veteran claimed 
service connection for a heart condition in October 1997.  A 
July 1998 rating decision denied that claim.  The veteran 
filed a notice of disagreement in August 1998, and the RO 
issued a Statement of the Case in October 1998.  The veteran 
withdrew his appeal in November 1998 without ever perfecting 
that appeal by filing a substantive appeal.  As such, the 
July 1998 rating decision denying direct  and chronic disease 
presumptive service connection for a heart condition became 
final.  The claim was denied at that time because a heart 
condition was not shown in service or during the applicable 
presumptive period and no competent evidence showing a link 
to service had been submitted.  The Board must therefore 
consider the additional evidence received since the July 1998 
rating to determine whether it is both new and material in 
light of the reason for the prior final denial.  38 C.F.R. 
§ 3.156(a).

Relevant evidence that was of record at the time of the July 
1998 rating decision that became final included service 
medical records, private medical reports dated from February 
to May 1991 showing that the veteran was treated for back 
problems, and a January 1998 VA heart examination showing 
that the veteran had coronary artery disease status post 
myocardial infarction.

Relevant evidence received since the July 1998 rating 
decision includes private hospital records received in 
November 1998 showing that the veteran was treated for his 
back problems, the veteran's August 2003 statement that he 
felt his coronary artery disease was secondary to Agent 
Orange (dioxin) exposure, extensive VA heart treatment 
records dated from 1997 to 2003, a January 2004 VA cardiology 
examination, private medical records of cardiology procedures 
performed in April 2004, the veteran's notice of disagreement 
dated in May 2004 stating that his heart condition was caused 
or aggravated by his service-connected diabetes, and the 
veteran's substantive appeal noting that he was not checked 
for diabetes at the time of a 1980 heart attack.  

Reviewing the additional evidence received, the Board finds 
that the additional treatment records do not relate to an 
unestablished fact needed to substantiate the claim; they do 
not link the veteran's heart condition to service or 
demonstrate its presence to a compensable degree within one 
year of service discharge.  The January 2004 VA cardiology 
examination similarly does not link the veteran's heart to 
service and, thus, it also is not new and material for the 
same reason.  The veteran's statements do not relate to the 
finally denied service connection claim and, therefore, are 
not new and material as they are irrelevant to that claim.  
In sum, the additional evidence does not raise a reasonable 
possibility of substantiating the claim and accordingly is 
not new and material.  New and material evidence not having 
been received to reopen the claim of entitlement to direct  
and chronic disease presumptive service connection for a 
heart condition, the claim remains denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


Secondary Service Connection, Legal Criteria

In addition to the legal criteria set forth above for service 
connection, the Board notes that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (as in effect 
before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  The holding in that case has been binding 
on VA since it was issued in 1995.  Thus, the regulatory 
provisions added by 38 C.F.R. § 3.310(b) simply conform VA 
regulations to the Court's decision, the holding of which has 
been applicable since 2005, well before the completion of RO 
adjudication of this case by the March 2006 supplemental 
statement of the case.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

The Board observes that, while the veteran is presumed to 
have been exposed to dioxin, the presumptive provisions for 
service connection due to dioxin exposure are not for 
application here because heart conditions are not included 
among the conditions subject to that presumption.  Only the 
following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

However, the United States Court of Appeals for the Federal 
Circuit has held that, even when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct (as opposed to presumptive) basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The Court has specifically held that the provisions set forth 
in Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In the instant case, the Board observes that medical evidence 
would be required to substantiate the alleged connection 
between the veteran's heart condition and diabetes or dioxin.  
It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Here, there is no medical evidence affirmatively linking the 
veteran's heart condition and diabetes or dioxin.  On the 
contrary, the VA cardiology examination in January 2004 
specifically found that there was no clinical evidence that 
diabetes induced or aggravated the veteran's coronary artery 
disease.  It was added that, with regard to the claim of 
inducement, the coronary artery disease preceded the diabetes 
by about 23 years.  The VA cardiologist's opinion is 
competent medical evidence directly against any link between 
the veteran's heart condition and diabetes.  As such, the 
preponderance of the evidence is clearly against the claim 
that the veteran's heart disease is due to or aggravated by 
his service-connected diabetes.  38 U.S.C.A. § 5107.

With regard to the claim that the veteran's heart condition 
is due to or aggravated by dioxin exposure, the Board regrets 
that the VA cardiologist in January 2004 was neither 
specifically asked to nor volunteered an opinion regarding 
any relationship between the veteran's heart condition and 
dioxin.  It is noted that the VA treatment providers and 
examiners were, however, aware of the veteran's dioxin 
exposure and service-connection for other disability due to 
dioxin.  The Board has considered whether the case should be 
remanded under 38 C.F.R. § 3.159 to obtain a medical opinion 
specifically regarding dioxin and heart conditions.  However, 
a medical examination is only necessary where competent 
evidence indicates that the claimed disability may be 
associated with the established event, in this case, dioxin 
exposure.  As no such competent evidence is shown here, a 
medical examination is not in order.  Id.  In essence, the 
evidence relevant to this part of the veteran's claim shows 
that the veteran was exposed to dioxin in service, developed 
a heart condition years after discharge, and feels now that 
his heart condition is due to or is worsened by the prior 
dioxin exposure.  While the veteran's credibility is not 
doubted, as a layperson, he is not competent to make this 
medical association himself.  See Bostain, supra.  Nor is 
there evidence of continuity of symptomatology or any other 
evidentiary bases on which to infer dioxin-related 
aggravation or inducement of heart disease, despite the ample 
evidence that the VA treatment providers and examiners are 
aware of the veteran's dioxin exposure.  See 38 C.F.R. 
§ 3.303(b), (d).  As such, the preponderance of the evidence 
is against the claim that the veteran's heart condition is 
due to or aggravated by dioxin exposure.  38 U.S.C.A. § 5107.

In sum, the veteran's heart condition is not proximately due 
to or the result of dioxin exposure or service-connected 
diabetes, nor has his heart condition increased in severity 
proximately due to or as the result of dioxin exposure or 
service-connected diabetes.  Therefore, a heart condition was 
not incurred secondary to dioxin exposure or service-
connected diabetes, nor has a heart condition been aggravated 
by dioxin exposure or service-connected diabetes.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 
(2006).


ORDER

New and material evidence not having been submitted to reopen 
the claim for direct and chronic disease presumptive service 
connection for a heart condition, that claim remains denied.  

Service connection for a heart condition secondary to or by 
aggravation due to dioxin exposure or service-connected 
diabetes is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


